Citation Nr: 1213669	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  03-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for a bilateral knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to November 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Board had previously (in March 2009 and March 2010) reopened claims of service connection for right and left knee disabilities and remanded the matter for further development.  In August 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In March 2012, the Veteran submitted additional evidence with a waiver of RO consideration.  

In March 2009 and March 2010 the Board referred to the RO for initial consideration the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  As it appears that such action has not yet been completed, and because the Board does not have jurisdiction over the matter, it is once again referred to the RO for appropriate action.  


FINDING OF FACT

Any knee injury the Veteran sustained in service was acute and resolved without residual disability; a chronic disability of either knee was not manifested in service; arthritis of either knee was not manifested in the Veteran's first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current right and left knee disabilities are related to an event, injury, or disease in service.  


CONCLUSION OF LAW

Service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A July 2003 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  March 2006 and April 2009 letters informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream issues").  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records, including records from the Social Security Administration (SSA), have been secured.  The RO arranged for examinations in October 2006 (with April 2007 addendum opinion) and May 2010.  In August 2011 the Board sought a VHA medical advisory opinion in this matter (which was received in March 2012).  As is discussed in greater detail below, the VHA opinion is adequate for rating purposes; it reflects familiarity with the entire record and includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was advised of the opinion, and (as noted above) has submitted a response with a waiver of RO initial consideration.  He has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

B. Factual Background

The Veteran's STRs include a March 1974 report noting his complaint of bilateral leg pain for four days after he began running regularly in the gymnasium; the impression was shin splints.  

An April 1974 report notes that the Veteran fell on some rocks and his complaint of swelling and tenderness on the outside of his lower left leg for ten minutes.  X-rays were negative.  The impression was left leg bruise.  He was furnished an ace wrap.  

An April 1975 report notes the Veteran's complaint of a right leg injury.  He related he was bruised six days prior when he was kicked by his nephew.  X-rays were negative.  The assessment was a contusion.  

A June 1979 report notes the Veteran's complaint of left leg posterior thigh pain after he was hit by a sander disk.  

A November 1979 report notes the Veteran's complaint of a left leg injury involving the left quadriceps two weeks prior.    

A June 1987 report notes the Veteran's complaint of right knee pain.  He indicated he hit his right medial knee three weeks prior, currently with persistent swelling and radiation of pain.  X-rays of the right knee were within normal limits.  The assessment was probable right medial meniscus tear.  He was given crutches and a knee immobilizer.  

On July 1989 service retirement examination, the Veteran's lower extremities were normal on clinical evaluation; he denied having, or ever having had a "trick" or locked knee.  Further in the report it was noted that the Veteran experienced a swollen and painful right knee secondary to an aerobics run in 1986, and was given a brace, and that the right knee was still symptomatic.  

The Veteran filed his initial claim for VA compensation benefits for various disabilities, not including of the knees, in 1989.  He filed his initial claim seeking service connection for bilateral knee disability in March 1999.  

Postservice medical evidence includes 2000 to 2011 records of treatment the Veteran received for bilateral knee complaints.  

On February 2000 VA examination, the Veteran reported that since service, he has been experiencing progressively worsening knee stiffness and pain to the medial aspect (left knee greater than the right).  X-rays revealed minimal degenerative changes, most notable at the medial joint space on the left, considered consistent with age.  The diagnosis was mild bilateral degenerative joint disease (DJD).  The examiner opined that "there is no indication that the veteran's current knee complaints are a result of injuries sustained during the service."  

April 2000 bilateral knee X-rays revealed mild bilateral osteoarthritic changes.  

A May 2000 VA outpatient treatment record noted moderate/severe DJD of both knees, a chronic condition most likely present for many years, and 50/50 likelihood caused or worsened by the Veteran's activities on active duty.  

A September 2000 VA outpatient treatment record notes the Veteran's complaint of bilateral knee pain for three years.  The assessment was bilateral (moderate) knee osteoarthritis.  

A May 2001 VA outpatient treatment record notes the Veteran's report that he injured his knees in service in 1975, and has had intermittent pain since then, worsened in 1997.  

A December 2002 internal medicine consultative examination report from O.M.F., D.O., noted the Veteran began having problems with osteoarthritis and DJD of the knees in 1997.  

An April 2003 VA outpatient treatment record notes left knee osteoarthritis and left knee meniscal tear (basis for diagnosis of meniscal tear not provided).  

An April 2003 Wilford Hall Medical Center (MC)report provides an impression of left medial knee osteoarthritis and degenerative medial meniscal tear.  It was noted that X-rays were unchanged from previous studies.  

A November 2004 Wilford Hall MC report notes that left knee x-rays found moderate medial compartment arthritis and varus alignment.  

A May 2006 Wilford Hall Medical Center report provided the Veteran a diagnosis of bilateral knee osteoarthritis.  It was opined that his current conditions have a component with natural progression over time.  However, he has a history of injuries to his right knee documented during his active service.  

On October 2006 VA examination bilateral knee DJD medial femoro-tibial without subluxation/instability was diagnosed.  The examiner opined (without explanation of rationale) that such disability was not due to, or aggravated by, service.  

In a March 2007 letter the Veteran's chiropractor, C.R.K., D.C., opined that it was not only likely, but certain, that the Veteran's current "conditions" are related to his complaints in service; the orthopedic "conditions" in question are not identified.  

An April 2007 addendum VA opinion, based on review of the claims file, agrees with the October 2006 examiner's opinion that it was less likely than not that the Veteran's current complaint of knee problems are related to his in-service activity.  
In August 2011, the Board sought a VHA medical advisory opinion in this matter.  In the response received in March 2012, a VHA medical expert (who is an orthopedic surgeon) opined (based on review of the claims file) that it was less likely than not that the Veteran's current knee problems are related to his service.  The expert noted that the first evidence specifically relating to a knee injury was in June 1987, and suggests the injury was not very severe since he did not seek treatment until three weeks after it occurred.  [The expert noted that the record does not contain a report of a 1986 injury in service (which was noted in the July 1989 service retirement examination report).]  The expert noted that earlier complaints in service involved the leg (i.e., vs. a knee), a highly significant anatomical difference.  The first radiologic evidence of degenerative arthritis was on VA examination in February 2000 at age 50 (and considered consistent with age).  The VHA expert also observed that a September 2000 VA outpatient treatment record noted the Veteran's complaint of bilateral knee pain of three years duration.  This report was considered very significant as it placed the onset of the Veteran's current knee problems in 1997, eight years after his separation from the service.  The expert stated that the etiology of degenerative arthritis in the knees is considered to be primarily age related, and that it is not uncommon for individuals close to the age of 50 to begin to complain of arthritis symptoms.  Regarding the March 2007 letter from C.R.K., D.C., the expert observed that chiropractors are not considered experts in knee problems, but primarily deal with spine aches.  

The Veteran was advised of the VHA opinion, and in March 2012 submitted in response (with a waiver of RO initial consideration) evidence which included records showing he underwent a left total knee replacement (TKR) in November 2007, and a right TKR in November 2011.  He also submitted an October 2011 private treatment record from Dr. J.A.E., (who in response to the question of whether the Veteran's right knee disability could have resulted from his active service, opined that there was no way to disprove such, noting that there is a record of a right knee injury therein).  




C. Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time post service (one year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a claimed disability, there must be medical, or in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The record shows that the Veteran has had DJD in both knees, and underwent TKR of each knee.  His STRs show that during service he was seen on one occasion (in 1987) for right knee pain following a reported injury three weeks prior, and a probable right meniscus tear was diagnosed; and as his July 1989 service retirement examination report notes a right knee injury in 1986 as well, and there is no objective evidence to the contrary, the Board finds it reasonable to concede he also sustained a right knee injury in 1986.  However, the right knee injuries in service apparently resolved, as the lower extremities were normal on clinical evaluation on July 1989 service retirement examination.  While the Veteran reported that his right knee was still symptomatic, no underlying disability, other than pain, was found on service separation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Board notes that the Veteran's statements regarding the onset/continuity of his knee symptoms have varied and are conflicting in that while he alleges, in connection with the instant claim (and in some clinical histories), that he has had bilateral knee complaints since the injuries in service (and on service separation it was noted that his right knee was still symptomatic), in September 2000 he reported that he had the onset of knee pain complaints three years prior (i.e., in 1997).  The Board finds noteworthy that the Veteran did not seek service connection for knee disability when he filed his initial claim for compensation in 1989, and that he did not seek service connection for knee disability until approximately 10 years later.  Because of the approximately 11 year gap in postservice clinical data pertaining to knee complaints, and because the Veteran's reports of continuity in 2000 and later were given while he was pursuing claims of service-connection and are self-serving and not credible, the Board finds that the record does not support that there was continuity of complaints/symptoms of either knee during the intervening period.  This conclusion is buttressed by the reports of knee X-rays, which in service showed that the knees were normal, and postservice first showed degenerative changes in 2000 (which were then considered mild, and consistent with the aging process).   Accordingly, the Board finds that service connection for disability of either knee on the basis that it became manifest in service and persisted, or on a presumptive basis (for arthritis of the knees as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Because the Veteran did have knee complaints in service and has current post-TKR disability of both knees, the analysis proceeds to whether in the absence of continuity of symptomatology there may be a nexus between the Veteran's current knee disabilities and his service/complaints and injuries therein.  Whether a disability of a knee may (in the absence of continuity of symptomatology) be etiologically related to a remote injury in service is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).

The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against his claim.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the rationale for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.  

Upon review of the medical opinions in the record regarding a nexus between the Veteran's current knee disabilities and his service, the Board concludes that the March 2012 VHA medical advisory opinion merits the greatest probative weight.  The opinion is by an orthopedic surgeon (who by virtue of specialized training and experience is eminently qualified to offer the opinion), reflects familiarity with the Veteran's accurate medical history, and is accompanied by rationale.  The VHA expert found noteworthy that most of the Veteran's lower extremity complaints in service (with the exception of a report in 1987, and the notation on separation examination of a 1986 injury-for which there is no corresponding clinical record) involved anatomy other than the knees, i.e., the shin, thighs, legs.  The expert also cited to the absence of continuity of symptomatology (despite a voluminous record evidencing that the Veteran was not reticent about reporting complaints), and that when knee pathology was ultimately identified, it was mild, and considered consistent with age.  The opinion is replete with citations to supporting clinical data.  It is supported by the February 2000, October 2006 (with May 2007 addendum), and May 2010 VA examination opinions, and the Board finds it persuasive.  

The Board finds little probative value in the evidence that tends to support the Veteran's claim.  Specifically, regarding the above-noted May 2000 VA outpatient treatment record and the October 2011 Dr. J.A.E. record, the Board notes that it is not readily apparent from the opinions provided what records/information was reviewed, if any, in rendering the opinions.  While claims file review is not required for a medical opinion to have probative value, it must be clear from the record that the opinion provider was aware of any pertinent facts relevant to determining the etiology of a disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (finding that the relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion).  In this case, the May 2000 VA physician and Dr. J.A.E. do not mention or discuss the significance of the first radiologic evidence of degenerative arthritis being in February 2000 (when the Veteran was 50 years old), and it is not clear whether they were aware that no disability of either knee was found on the Veteran's examination for separation from service, or that he had reported that his bilateral knee pain began in approximately 1997.  Significantly, Dr. J.A.E. provides only very limited rationale, and offers his opinion in speculative terms, that of themselves render it lacking in probative value, i.e., "I was asked by the patient whether his right knee could [emphasis added] have resulted from his military involvement . . . . . .I would support then that this could [emphasis added] very easily be a service connected result." 
Regarding the May 2006 Wilford Hall Medical Center report and the March 2007 C.R.K., D.C. letter, while it is noted that treatment records were reviewed, it is not clear what specific records/information were included in the review.  Significantly, the May 2006 Wilford Hall Medical Center record does not actually relate the Veteran's bilateral knee disabilities to his service; it merely notes he has a history of right knee injury in service (but also notes that his conditions have a component of natural progression).  Regarding the March 2007 C.R.K., D.C. letter, the opinion addresses "conditions" but does not identify what "conditions" are being related to the Veteran's complaints in service.  [The Board notes also that the VHA expert has observed that chiropractors are not recognized as having expertise in knee disabilities (but are primarily involved in therapy for spine complaints).]  Hence, this evidence is limited in probative value.  

The Veteran's own expressions of belief that his right and left knee disabilities are related to his service do not merit any significant probative value.  They are bare expressions of lay opinion, unaccompanied by any supporting clinical data (or medical texts), and do not offer any explanation of clinical data that weigh against his claim.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for disability of either knee.  Hence, the benefit of the doubt doctrine does not apply; the claim must be denied.  


ORDER

Service connection for a bilateral knee disability is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


